ACCEPTED
                                                                                           04-13-00608-CV
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                     3/20/2015 10:37:32 AM
                                                                                             KEITH HOTTLE
                                                                                                    CLERK


                        NO. 04-13-00608-CV
                                                                           FILED IN
    IN THE TEXAS COURT OF APPEALS FOR THE FOURTH  DISTRICT
                                              4th COURT OF APPEALS
                     SAN ANTONIO, TEXAS        SAN  ANTONIO, TEXAS
                                                                   03/20/2015 10:37:32 AM
                                                                      KEITH E. HOTTLE
                                      * * * * *                             Clerk

               SMITH-REAGAN & ASSOCIATES, INC., D/B/A
                 SMITH-REAGAN INSURANCE AGENCY,

                                                        APPELLANT,

                                           V.

                FORT RINGGOLD LIMITED, PETE DIAZ III,
                  AARON DIAZ and MONICA AGUILLON,

                                                        APPELLEES.
                                      * * * * *
                    On Appeal from the 381st Judicial District Court
                                 Starr County, Texas
                        District Court Cause No. DC-02-343

              UNOPPOSED MOTION FOR EXTENSION OF TIME
      TO FILE APPELLEES’ MOTION FOR REHEARING AND MOTION FOR
                         REHEARING EN BANC

                                       * * * * *

THE HONORABLE JUSTICES OF THE COURT:

      Fort Ringgold Limited, Pete Diaz III, Aaron Diaz and Monica Aguillon,

Appellees, respectfully present this unopposed motion requesting that the time for filing

Motion for Rehearing and Motion for Rehearing En Banc be extended fourteen (14) days,

from March 26, 2015 to April 9, 2015. In support of this motion, Appellee would show

the Court as follows:
       1.     The Court’s memorandum opinion and judgment in this appeal were

delivered March 11, 2015. Motions for rehearing are currently due in this matter by

March 26, 2015. This motion is being filed prior to the time Appellees’ motions are due.

       2.     Appellees request the Court extend the deadline for rehearing motions by

an additional fourteen (14) days from the date the motions are currently due, making

them due on or before April 9, 2015, because of significant scheduling conflicts for their

appellate counsel as detailed below.

       3.     Since this Court’s memorandum opinion and judgment were issued,

appellate Counsel for Appellees, Brendan K. McBride, has been occupied with drafting

and finalizing a brief that was filed with the Twelfth Court of Appeals on March 19, 2015

in Cause No. 12-14-00155-CV, Brewer, et. al. v. Lowe’s Home Centers, Inc.                 Mr.

McBride is currently assisting with trial briefing and preparation for a matter that is set to

begin trial on Monday, March 23, 2015 in Bexar County, Cause No. 208-CI-11736,

Mulder v. Venture Trans. Logistics. In addition, Mr. McBride will be presenting oral

argument to this Court on Thursday, March 26, 2015, the date the motions are currently

due in this case, in Cause No. 14-14-00562-CV, De Los Santos v. Ford Motor Company.

       4.     In order for their counsel to give the necessary attention to the issues, and

to adequately prepare Appellees’ Motion for Rehearing and Motion for Rehearing En

Banc, Appellees request a fourteen (14) day extension of time to accommodate these

scheduling conflicts.

       5.     This is the first extension Appellees have requested regarding any deadlines

in this appeal.

                                              2
      6.       This extension is not requested for any purpose of delay, but so that justice

may be done.

      9.       Certificate of Conference: On March 19, 2015, the undersigned

exchanged emails with counsel for Appellant, Crisanta Lozano, regarding the relief

requested in this motion. Appellant’s counsel’s indicated that this motion could be

filed as UNOPPOSED.



                                           Respectfully submitted,



                                           By: ________________________________
                                               Brendan K. McBride
                                               State Bar No. 24008900
                                               Brendan.mcbride@att.net
                                               THE MCBRIDE LAW FIRM
                                                Of Counsel to GRAVELY & PEARSON,
                                                LLP
                                               425 Soledad, Suite 620
                                               San Antonio, Texas 78205
                                               (210) 227-1200 Telephone
                                               (210) 881-6752 Facsimile

                                                  And

                                                 Matthew R. Pearson
                                                 State Bar No. 00788173
                                                 GRAVELY & PEARSON, L.L.P.
                                                 425 Soledad, Suite 600
                                                 San Antonio, Texas 78205
                                                 Telephone: (210) 472-1111
                                                 Facsimile: (210) 472-1110

                                           COUNSEL FOR APPELLEES

                                             3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has been
forwarded on this 20th day of March, 2015 to Appellant’s counsel of record, Crisanta
Lozano, by electronic service through Texas.gov.




                                       ____________________________________
                                       Brendan K. McBride




                                          4